Citation Nr: 0530664	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected plantar keratoma due to a plantar flexed third 
metatarsal of the left foot and hammertoes of the left foot, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from October 1954 to 
October 1957. 

In a May 1958 VA rating decision, service connection was 
granted for plantar wart, left foot; a 10 percent disability 
rating was assigned.  In a June 1997 rating decision, the 
service-connected disability was redenominated a plantar 
keratoma due to plantar wart, flexed 3rd metatarsal; the 
assigned disability rating was increased to 20 percent. 

In June 2002, the veteran field a claim for an increased 
disability rating.  
In the January 2003 rating decision, the RO denied the claim.  
The veteran disagreed with the January 2003 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2004.  

In a March 2005 supplemental statement of the case (SSOC), 
the RO recharacterized the disability as plantar keratoma 
with hammertoes of the left foot.  The previously assigned 20 
percent disability rating was continued. 


FINDINGS OF FACT

1.  The veteran's plantar keratoma due to a plantar flexed 
third metatarsal of the left foot and hammertoes of the left 
foot are manifested by complaints of pain and difficulty 
walking, to include an altered gait.  The objective clinical 
findings show that the veteran's left foot disability is 
manifested by the use of orthotics, a hyperkeratotic lesion 
measuring two by five square centimeters, pain on palpation 
at the left first and third plantar metatarsal heads, 
hammertoes of digits two through five with decreased range of 
motion of the metatarsophalangeal joints, abnormal gait, and 
uneven wear pattern of his shoes.  X-rays have been negative 
for a malunion or nonunion of the metatarsal bones.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
plantar keratoma due to a plantar flexed third metatarsal of 
the left foot and hammertoes of the left foot, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 30 
percent, for the veteran's plantar keratoma due to a plantar 
flexed third metatarsal of the left foot and hammertoes of 
the left foot have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

2.  The criteria for referral for increased disability rating 
for plantar keratoma due to a plantar flexed third metatarsal 
of the left foot and hammertoes of the left foot on an extra-
schedular basis is not met. 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2003 rating decision, the May 2004 
Statement of the Case (SOC), and the March 2005 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated that to establish entitlement to 
an increased rating for his left foot disability, the 
evidence must show that the disability has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the August 
2002 VCAA letter, the RO notified the veteran that VA "will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [   ] We will also assist you by providing 
a medial examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
The August 24, 2002, letter, pages 2-3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the August 2002 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the August 2002 letter 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  (emphasis in 
original).  The August 24, 2004, letter, page 2.  This 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by VA.

The Board therefore finds that the August 2002 letter, the 
January 2003 rating decision, the May 2004 SOC, and the March 
2005 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response by within 60 days ("by September 30, 
2002), it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the August 2002 letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's increased rating claim was 
adjudicated by the RO in January 2003, after the August 2002 
VCAA letter.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  In July 2005, the 
representative indicated that the veteran had no additional 
comments or evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  In his July 2004 
substantive appeal (VA Form 9), the veteran did not express a 
desire to have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant laws and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).



Specific rating criteria

In the January 2003 rating decision which forms the basis for 
this appeal, the RO rated the veteran's service-connected 
plantar keratoma due to plantar flexed third metatarsal of 
the left foot, previously evaluated as plantar warts, under 
Diagnostic Codes 7819-5283.  In the March 2005 SSOC, the RO 
continued to rate the plantar keratoma due to plantar flexed 
third metatarsal of the left foot and the hammertoes of the 
left foot under Diagnostic Codes 7819-5283.  See 38 C.F.R. § 
4.27 (2002) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Plantar keratoma is not listed in the VA Rating Schedule; the 
RO determined that the most closely analogous diagnostic 
codes are Diagnostic Code 7819 [new growths, benign, skin] 
and Diagnostic Code 5283 [tarsal or metatarsal bones, 
malunion of, or nonunion of].  See 38 C.F.R. § 4.20 (2005) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

While this claim was pending (the claim was filed in June 
2002), the applicable rating criteria for the skin were 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The March 2005 SSOC reflects that the 
RO has evaluated the veteran's left foot disability under the 
revised criteria.  However, the RO did not consider the claim 
under the previous criteria.  However, as the veteran has 
been afforded the opportunity to present evidence regarding 
the skin symptomatology pertaining to his left foot 
disability, he is not prejudiced by the Board's initial 
consideration of the previous criteria.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Prior to August 30, 2002, ratings under Diagnostic Code 7819 
for new, benign skin growths were to be rated, using the 
criteria for eczema under Diagnostic Code 7806. Under 
Diagnostic Code 7806, a 10 percent rating will be assigned if 
there is exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
applies if there is exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 and 7819 (2002).

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  Diagnostic 
Code 7800 provided ratings for scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  Obviously, these 
provisions are not for application, given the nature of the 
veteran's disability. Under Diagnostic Code 7803, a maximum 
10 percent rating was assigned for scars which are poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a maximum 10 percent was assigned for scars which are 
tender and painful on objective demonstration.  No higher 
rating was available under these provisions.  Finally, under 
Diagnostic Code 7805, scars could be rated based on 
limitation on function of the part affected.

Under the new Diagnostic Code 7819, effective August 30, 
2002, benign skin neoplasms are to be rated as disfigurement 
of the head face, or neck (Diagnostic Code 7800) [which is 
obviously inapplicable here], scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2005).

Under the new Diagnostic Code 7801, pertaining to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion: Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2005).

Under the new Diagnostic Code 7802, a maximum 10 percent 
rating is warranted for scars, other than the head, face, or 
neck, that are superficial, that do not cause limited motion, 
and that involve area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2005).

Under the new Diagnostic Codes 7805, scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2005).

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  A 30 percent rating is assigned for severe 
malunion of or nonunion of the tarsal or metatarsal bones.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005).

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2005).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2005).

Hammer toe of all toes warrants a 10 percent rating.  
Hammertoe of a single toe warrants a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2005). 

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the RO has rated the veteran's service-
connected plantar keratoma due to a plantar flexed third 
metatarsal of the left foot and hammertoes of the left foot 
as a skin and foot disorder under Diagnostic Codes 7819-5283 
pursuant to the "impairment of function" clause.  The 
medical examination reports indicating a plantar keratoma on 
the left foot match the term "benign skin growths" in the VA 
rating schedule.  Thus, the veteran's plantar keratoma is 
appropriately rated under a skin diagnostic code.  The 
veteran has not requested that another skin diagnostic code 
be used.  

In considering the veteran's service-connected plantar 
keratoma under the former rating criteria, it is noted that 
he is currently evaluated at above the maximum rating 
allowable under old Diagnostic Codes 7803 and 7804.

Furthermore, the medical evidence does not show, nor is it 
contended, that the veteran's plantar keratoma is manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement, which would be consistent with the 
assignment of a 30 percent rating under old Diagnostic Code 
7806.  Multiple VA and private examinations conducted between 
2002 and 2004 are completely negative for such complaints or 
findings.  In that regard, the plantar keratoma only measured 
two by five centimeters.  Therefore, the keratoma is not an 
extensive lesion.  Moreover, any disfigurement caused by the 
presence of the keratoma is not marked, as the disfigurement 
is limited to the bottom of the left foot.  Thus, a rating in 
excess of 20 percent is not warranted under this provision.

In considering the veteran's service-connected plantar 
keratoma under the new rating criteria, it is noted that he 
is currently evaluated above the maximum rating allowable 
under the new Diagnostic Codes 7802, 7803, and 7804.  
Additionally, the new Diagnostic Code 7800 is not applicable 
since the plantar keratoma does not involve the head, face, 
or neck.

Additionally, there is no medical evidence showing the 
plantar keratoma involves an area or areas exceeding 72 
square inches, or 465 square centimeters, consistent with a 
30 percent rating under the new Diagnostic Code 7801.  
Rather, recent examinations have shown only a two by five cm. 
hyperkeratotic lesion.  Thus, a rating in excess of 20 
percent is not warranted under this provision.

As for the hammertoes, the veteran is already receiving a 
rating in excess of the maximum rating for hammertoes under 
Diagnostic Code 5282.  Similarly, while there is evidence of 
metatarsalgia and hallux valgus in the left foot, the veteran 
is already receiving a rating in excess of the maximum rating 
for metatarsalgia and hallux valgus under Diagnostic Codes 
5279 and 5280, respectively.  Although there is evidence of 
left pes cavus, the Board notes the pes cavus is bilateral 
and that there is no medical evidence linking the left pes 
cavus to the service-connected plantar keratoma due to a 
plantar flexed third metatarsal of the left foot and 
hammertoes of the left foot.  In any event, for reasons 
explained below, the veteran's left foot disability is 
manifested by symptomatology warranting the maximum rating 
for unilateral pes cavus.  

As noted above, the veteran's service-connected left foot 
disability is currently rated by analogy to Diagnostic Code 
5283 [malunion or nonunion of tarsal or metatarsal bones].  
After careful review of the record, the Board concludes that 
this Diagnostic Code is not the most appropriate, given the 
character of the veteran's disability.  Diagnostic Code 5283 
is used for rating malunion or nonunion of the tarsal or 
metatarsal bones.  However, the medical evidence of record 
does not indicate that there is any malunion or nonunion of 
the bones of the veteran's feet.  A private podiatrist noted 
in April 1997 that the veteran had a plantar flexed 
metatarsal that created an excessive amount of weight-bearing 
pressure passing through that metatarsal head at the heel off 
phase of the gait cycle, and private X-rays of the left foot 
taken in July 2003 showed a decreased metatarsal parabola, 
which caused increased loading along his lateral column.  
However, the X-rays and podiatrist's report reflected no 
evidence of a fracture.  Likewise, VA X-rays taken in April 
2003 and December 2004 showed no evidence of a fracture or 
dislocation.  VA X-rays taken in December 2004 reflect that 
the alignment was normal. 

Although there is no evidence of an injury per se, the Board 
concludes that Diagnostic Code 5284 [foot injuries, other] is 
most appropriate given the current state of the veteran's 
disability.  Diagnostic Code 5284 is a catchall code and is 
the only code under the rating schedule that will adequately 
account for the entirety of the veteran's symptomatology.  
Moreover, unlike many of the diagnostic codes discussed 
above, Diagnostic Code 5284 allows for assignment of a 
disability rating in excess of the currently assigned 20 
percent, thus potentially benefitting the veteran.

The Board additionally notes that the rating criteria under 
Diagnostic Codes 5284 and 5283 are identical.  Therefore, the 
same schedular rating will follow regardless of which of 
these Diagnostic Codes is used.  Accordingly, the Board will 
use Diagnostic Code 5284 in rating the veteran's left foot 
disability.

Schedular rating

Although Diagnostic Code 5284 does not provide an objective 
measurement for determining whether the foot disability is 
moderate, moderately severe, or severe, the Board notes that 
Diagnostic Code 5278 provides a 30 percent rating for 
unilateral claw foot if the disorder results in marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  In addition, Diagnostic Code 5276 provides a 30 
percent rating for unilateral acquired flatfoot that is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  No pathology 
approaching that level of disability has been identified in 
this case.  

The objective clinical findings from the VA treatment records 
dated from 2002 to 2004 and the VA examinations in 2002 and 
2004 show that the veteran's left foot disability is 
manifested by the use of orthotics, a hyperkeratotic lesion 
measuring two by five square centimeters, pain on palpation 
at the left first and third plantar metatarsal heads, 
hammertoes of digits two through five with decreased range of 
motion of the metatarsophalangeal joints, abnormal gait, and 
uneven wear pattern of his shoes.  This evidence shows a 
severe foot disability.  

In particular, the Board finds that evidence of the abnormal 
gait noted on the December 2004 VA examination and of uneven 
wear pattern of his shoes demonstrating altered ambulatory 
mechanics is persuasive evidence of a severe foot disability.  
R.V.C., D.P.M., in a report dated July 2003, specifically 
noted that there was "increased loading" due to the 
service-connected disability. 

Moreover, the Board has taken notice of the veteran's past 
history of multiple debridements of the left foot.  The 
December 2004 examiner referred to an "intractable callous 
dating back to service."

In short, the medical evidence, fairly read, supports a 
finding that the left foot disability is severe, thus 
warranting the assignment of a 30 percent rating under 
Diagnostic Code 5284.

DeLuca considerations

Because the maximum schedular disability evaluation of 30 
percent [absent loss of use of the foot, which has not been 
contended by the veteran or supported by any medical 
evidence] is being granted for the disability of the right 
foot, DeLuca considerations are inapplicable to this issue.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable].

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993). 

The Board must therefore consider whether, under the holding 
in Esteban, a separate rating is warranted for a skin 
disability.  However, as was discussed above, the veteran's 
service-connected plantar keratosis in essence manifests as 
limitation of function.  Any limitation of motion, altered 
gait and pain due to the plantar keratosis is rated as part 
of the 30 percent rating under the Diagnostic Code 5284.  
Accordingly, a separate rating under a skin code is not 
warranted.

Extraschedular consideration

In the January 2003 rating decision, the RO considered the 
matter of referral of this issue for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his left 
foot disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his left foot 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  In his 
July 2004 VA Form 9, the veteran asserted that he worked 
part-time as a retiree and that "his ability to work is 
limited due to my physical restrictions on standing on my 
feet and/or walking for any significant period of time."  
However, there is nothing in the current evidence of record 
to indicate that left foot disability alone caused impairment 
with employment over and above that contemplated in the now 
assigned 30 percent schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 30 percent disability rating is 
assigned for the veteran's service-connected plantar keratoma 
due to a plantar flexed third metatarsal of the left foot and 
hammertoes of the left foot.  The appeal is allowed.




ORDER

An increased disability evaluation of 30 percent is granted 
for plantar keratoma due to a plantar flexed third metatarsal 
of the left foot and hammertoes of the left foot, subject to 
governing regulations concerning the payment of monetary 
benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


